Case: 3:19-cv-00369-JZ Doc #: 21-1 Filed: 05/30/19 1 of 3. PagelD #: 357
1000 Jackson Street 419.241.9000
S rt Xx. Toledo, Ohio 43604 419.241.6894 fax

Shumaker, Loop & Kendrick, LLP

 

 

 

 

 

MATTHEW T. KEMP
419.321.1255
mkemp@shumaker.com

May 28, 2019

VIA EMAIL
Denise M. Hasbrook, Esquire
Roetzel & Andress
One SeaGate, Suite 1700
Toledo, Ohio 43604

Re: Devonshire REIT II Inc., v. Carroll, et al.
Dear Ms. Hasbrook-

This is Plaintiff's response to your May 14, 2019 letter regarding issues that Defendants
may raise in a motion to dismiss.

I, Forum Selection Clause.

The Delaware forum selection clause in the Transaction Agreement does not apply here,
because none of Plaintiff's claims arise out of the Transaction Agreement. Moreover,
Defendants were not signatories to the Transaction Agreement. None of the cases cited in your
letter suggest that non-signatories to an agreement may invoke that agreement’s forum selection
clause when the claims do not arise out of the agreement. See, e.g., Carlyle Inv. Mgmt. LLC v.
Moonmouth Co. SA, 779 F.3d 214, 218 (3d Cir. 2015) (noting requirement that “the claim at
hand arise from the non-signatory’s status related to the agreement”).

II. Venue.

Under 28 U.S.C. § 1391(a)(2), a “plaintiff is not required to show that it has chosen the
‘best’ venue.” Medquist MRC, Inc. v. Dayani, 191 F.R.D. 125, 127 (N.D. Ohio 1999). “Rather,
the court’s inquiry must be whether plaintiff has chosen any forum with a substantial connection
to the claim, regardless of whether other forums exist with greater contacts.” /d. Wenue may be
proper in more than one district, and “[s]ubstantiality is intended to preserve the element of
fairness so that a defendant is not haled into a remote district having no real relationship to the
dispute.” Capitol Specialty Ins. Corp. v. Splash Dogs, LLC, 801 F. Supp. 2d 657, 672 (S.D.
Ohio 2011) (internal quote omitted). Further, contrary to the assertion in your letter, “[c]ourts
may also consider where the effects of a defendant’s alleged breach are experienced.” Alter v.
Schafer, No. 2:16-CV-785, 2017 WL 4168352, at *3 (S.D. Ohio Sept. 20, 2017). Defendants’
wrongful actions were repeatedly directed toward Plaintiff's predecessor in this district. And

SLK_TOL:#3324275v1-229346

 

Plliveeccmaeyss)
Case: 3:19-cv-00369-JZ Doc #: 21-1 Filed: 05/30/19 2 of 3. PagelD #: 358

Denise M. Hasbrook, Esquire
May 28, 2019
Page 2

there is no “element of unfairness” in suing former high-level executives in the district housing
the company they served.

IU. 12(b)(6) Arguments.

A. Breach of Contract (Counts III and V).

Carroll’s employment agreement required him to perform the duties of CEO. As
exhaustively alleged in the Complaint, he failed to faithfully perform those duties, thereby
breaching the agreement. Likewise, Roche’s employment agreement required him to faithfully
perform his duties, which he repeatedly failed to do, as alleged in the Complaint.

B. Faithless Servant Doctrine (Counts IV and VI).

We believe the faithless servant doctrine can properly be pled as an independent cause of
action. The doctrine as articulated by Ohio courts is quite broad. The doctrine “holds that
dishonesty and disloyalty on the part of an employee which permeates his service to his
employer will deprive him of his entire agreed compensation, due to the failure of such an
employee to give the stipulated consideration for the agreed compensation.” Roberto v. Brown
Cty. Gen. Hosp., 59 Ohio App. 3d 84, 86, 571 N.E.2d 467, 469 (1989). At least one Ohio Court
of Appeals decision has upheld a judgment requiring an employee to disgorge compensation paid
during the period of the employee’s disloyalty. See Columbus Homes Ltd. v. S.A.R. Constr. Co.,
2007-Ohio-1702, § 51-54. We do not believe that the common pleas court cases you cite
establish an authoritative rule that the doctrine cannot be used as an independent cause of action.

C. Tortious Interference and Conspiracy (Count VII)

The essential allegation of the Complaint is that Defendants intentionally interfered with,
prevented, and delayed the planned merger between REIT 1 and REIT 2, causing damages to
REIT 2. The claim of tortious interference with a business relationship specifically applies to
interference with relationships “not yet reduced to a contract.” Diamond Wine & Spirits, Inc. v.
Dayton Heidelberg Distrib. Co., 2002-Ohio-3932, { 23, 148 Ohio App. 3d 596, 604, 774 N.E.2d
775, 781. Defendants’ actions intentionally prevented the consummation of the planned merger
for months, which is actionable as tortious interference.

D. Fraud (Count VIID.
We believe the Complaint contains more than enough detail of Carroll’s fraudulent acts

to meet the pleading standards of Rule 9(b). See, e.g., Complaint 9§ 20-32; 50; 58; 79-82.
Further detail regarding Plaintiff's claims can be pursued in discovery.

SLK_TOL:#3324275v1
Case: 3:19-cv-00369-JZ Doc #: 21-1 Filed: 05/30/19 3 of 3. PagelD #: 359

Denise M. Hasbrook, Esquire
May 28, 2019
Page 3

E. Unjust Enrichment (Counts IX and X.)

Fed. R. Civ. P. 8(d) explicitly allows alternative and inconsistent claims. This is
consistent with Ohio law, which recognizes that “[b]ecause alternative pleading is permissible, a
party may plead both a breach-of-contract claim and an unjust-enrichment claim without
negating the validity of either claim.” Cristino v. Bur. of Workers' Comp., 2012-Ohio-4420,
26, 977 N.E.2d 742, 753. The validity of an unjust enrichment claim in the face of an explicit
contract is best dealt with on summary judgment, not a motion to dismiss.

F. Breach of Fiduciary Duty as to John Roche (Count II).

The Complaint alleges that Roche served as CFO of REIT 1. At this stage, the allegation
must be accepted as true. The employment agreement — offering Roche “the position of
Finance” — does not conclusively rebut this allegation; in fact, it is quite consistent with the
allegation that he served as CFO. Moreover, it would be unusual to pay an “employee”
$300,000, plus a $250,000 bonus, unless that employee had a significant and special role within
the company.

Very truly yours,

WoatnT:

Matthew T. Kemp

MTK:kka

SLK_TOL:#3324275v1
